Mr. Justice Green
delivered the opinion of the court,
The very able argument of'the learned counsel for the plaintiffin error has failed to convince us of the correctness of his conclusions. The transportation which this railroad company may lawfully conduct, by virtue of its own corporate franchise, is not inter-state transportation at all, but is confined to territorial limits which are entirely without the state of Pennsylvania. . In other words, this company has no corporate franchise to carry any freight or passengers from or to any point in Pennsylvania; hence, as to Pennsylvania, its transportation authorized by its charter cannot.be regarded as inter-state transportation in any point of view. The through transportation in which it does participate within its own territorial limits, is carried on by force of certain contracts into which it has entered with other railroad companies, owning other lines of road, with which this company connects, and iu the sense that the carriage of freight and passengers over such through routes from one state to another is inter-state commerce, the proportion which this company contributes to such carriage may be regarded as a portion of such commerce. But that is not the sense in which, as we understand it, the commercial clause of the Federal Constitution is to be interpreted when its immunity is invoked by a particular corporation or person engaged in the transporting business. We understand that its protection is extended only to such transportation as is completely and lawfully authorized to be conducted from one state to another. We have carefully examined all the authorities cited for the plaintiff in error, and do not find that they either expressly or inferentially decide that a local corporation, which contributes only its own local right of traffic to a system of through traffic, by means of contract arrangements with other local companies, can for that reason be permitted to exercise its corporate franchise within a foreign jurisdiction free of such burdens-as may be imposed by such foreign jurisdiction, upon the theory, that it is engaged in inter-state commerce. Anything short of this will not suffice for the exigencies of the present case.
We concur entirely with the views so lucidly and forcibly *265expressed by the learned court below in the opinion in the Shenandoah Valley case, adopted in this case, and on that opinion, with the brief remarks above expressed, we affirm this judgment.
Judgment affirmed.